IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 3 WAL 2021
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
 DAVID ROBERT KENNEDY,                        :
                                              :
                     Petitioner               :


                                          ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2021, the Petition for Allowance of Appeal and

the three ancillary filings are DENIED.